Citation Nr: 1326807	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  10-13 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for PTSD and assigned a 30 percent rating effective April 23, 2008.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2013.  A copy of the hearing transcript has been associated with the claims file.

The Veteran recently submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2012) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and [is/are] REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDING OF FACT

The Veteran's PTSD has been manifested by marked difficulty in understanding and carrying out instructions, a markedly limited ability to work with others or interact with the general public, GAF scores ranging primarily from 48 to 55, and a history of impatient psychiatric treatment during the period on appeal.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In his August 2009 notice of disagreement (NOD), the Veteran appealed the initial disability rating assigned and is presumed to be seeking the maximum benefits available under the law for the appealed issue.  Dingess; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO issued a March 2010 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The Veteran was allowed a meaningful opportunity to participate in the adjudication of the claim.  Even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, lay statements, and hearing transcript have been associated with the claims file.  The Veteran was also afforded a VA examination.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examination obtained in this case is adequate as it is predicated on a review of the claims file; contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and records the relevant findings for rating the Veteran's PTSD.  Although the examination was conducted in 2009, the appeal can proceed.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the mere passage of time is not a basis for requiring of new examination).  VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

Consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claim based on the current record.

VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.


Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran is currently assigned a 30 percent rating under Diagnostic Code 9411.  A higher 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9435 (2012).

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id. Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id. GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

The evidence in this case reflects other diagnosed psychiatric disorders in addition to PTSD.  Except where noted below, the evidence does not differentiate symptoms attributable to these conditions versus those due to PTSD.  Therefore, all potentially service-connected symptoms have been attributed to the Veteran's service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998)(the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).

In addition, a May 2012 rating decision assigned a temporary 100 percent rating for PTSD for the period from June 30, 2011 through August 31, 2011.  Therefore, that period will not be discussed.

VA records dated September 2008 show the Veteran reported nightmares, intrusive thoughts, avoidance of or diminished interest in activities, difficulty concentrating, and hypervigilance.  He had difficulties managing interpersonal relationships.  He often felt the need to have a gun with him.  He denied thoughts of suicide due to religious reasons.  Examination revealed normal speech, psychomotor activity, and thought processes.  His GAF score was 55.

Records dated December 2008 show the Veteran reported that his treatment program had "stirred up" anxiety for a time.  He still worried a lot about his anger and feared he would lose control with a customer at work.  He took breaks at work when feeling overwhelmed.  His boss understood this, and the Veteran was recently promoted to a management job.  On examination, the Veteran had appropriate grooming and eye contact.  His mood was euthymic, and his affect was appropriate.  Thought processes were organized.  There were no delusions, hallucinations, or suicidal or homicidal ideation.  Memory was intact and insight was good.

The Veteran underwent a VA examination in April 2009.  He reported depressive symptoms with passive suicidal ideation.  He also experienced nightmares and sleep difficulty, intrusive thoughts, and hypervigilance.  He was irritable, but not explosive.  He denied any impulsive behavior, homicidal ideation, or panic disorder.  He denied any psychotic symptoms.  On examination, the Veteran was appropriately dressed and groomed.  His motor activity included rapid movements and a tendency to fidget during the interview.  His mood was anxious, and his affect was constricted but stable.  Suicidal ideation was positive.  He was otherwise alert and oriented.  His GAF score was 48, and the examiner noted this was indicative of serious symptoms.

In July 2009, the Veteran was admitted for inpatient psychiatric treatment for approximately 16 days.  He was initially placed on suicidal precautions and treated with Olanzapine.  He demonstrated poor insight regarding his behavior.  His condition improved and he was granted "solo status" a few days after his admission.  However, he subsequently asked the staff to violate hospital policy by allowing him to get a cigarette and lighter from his car.  When he was told this was not permitted, he went into a severe rage and made verbal and physical threats.  He was "court-committed" by the staff.  He was noted to be highly agitated and at high risk of hurting himself.  His GAF score was 30.  His anger continued for several days, but he later improved and was able to have appropriate conversations with the staff.  However, due to his strong borderline and narcissistic personality traits, he was a chronic suicidal risk.  

VA records dated August 2009 show the Veteran reported doing "OK."  On examination, he was appropriately dressed and groomed.  His speech and motor activity were normal.  His mood was depressed but stable, and his affect was angry and agitated.  He admitted to some suicidal ideation but overall felt much better.  Additional records from September 2009 reflect similar findings without suicidal ideation.

In November 2009, the Veteran reported sleeping well with few nightmares.  He described his mood as "pretty good."  He denied any suicidal or homicidal ideation, delusions, or hallucinations.  His GAF score was 85.

In January 2010, the Veteran was admitted for inpatient psychiatric treatment for a period of four days secondary to complaints of suicidal ideation.  The Veteran reported specific plans such as injecting an air bubble into his veins or jumping into traffic.  He reported feeling sad and losing interest in things.  He also had a poor appetite and reported losing 20 pounds over an unspecified time frame.  On admission, the Veteran was closely monitored and treated with medication.  He responded well to treatment and was discharged in a much improved condition.  During a follow-up visit in February 2010, the Veteran reported that he was sleeping well and had a good appetite.  He denied any suicidal or homicidal ideation, delusions, or hallucinations.  His GAF score was 55.

In a March 2010 statement, the Veteran reported having reduced reliability, and that he "may show up to work and he may not."  He had panic attacks more than once per week, especially from noises that sounded like gunfire or explosions.  He had difficulty in establishing and maintaining relationships, and had been married three times and had over 40 jobs since returning from Vietnam.  He had suicidal thoughts on a daily basis, though he did not act on them.  In a separate statement, he reported having weekly nightmares, poor sleep, anxiety, hypervigilance, 

In VA treatment records dated March 2010, the treating physician noted that the Veteran was service-connected at 30 percent, but manifested as someone higher.  He was not socially comfortable and lived at society's margins.

In an April 2010 application for SSA benefits, the Veteran reported having  nightmares, difficulty with concentration and completing tasks, and getting along with others.  He stated that he leaves a job whenever there is a problem.  He was able to do household chores.  He enjoyed activities such as fishing, bowling, and golf, but his lack of transportation prevented him from engaging in these activities.  He avoided crowds.  His family did not understand him, and he had no real social activity.  A statement from his sister noted that he held grudges, had a bad temper, was distrustful, had anger issues, and did not handle stress well. 

A May 2010 examination noted marked difficulty in social functioning, mild difficulty in concentration, and hopelessness.  The Veteran had four marriages and a poor relationship with his kids.  His GAF score was 55.  With regard to functional and mental capacity, his understanding of instructions was moderately limited, and his ability to carry instructions was markedly limited.  Attention and concentration were moderately limited.  His ability to work with others, interact with the general public, and complete a normal work day was markedly limited.  He had significant social deficits which compromised his ability to tolerate prolonged contact with others.

The Veteran testified at a Board hearing in January 2013.  He reported treating his condition with medication and counseling.  He had difficulty falling and staying asleep, and got about 6 hours of total sleep each night.  He had nightmares which caused him to wake up in a cold sweat.  He saw some of his relatives during major holidays, and received mail at his sister's house.  He lived in his truck and spent his day walking around.  He denied any memory problems, but had panic attacks when hearing siren-like noises.  He had difficulties with his temper while driving.  He took about 20 to 30 minutes to calm down after getting angry.

A 50 percent initial rating is appropriate for the Veteran's service-connected PTSD.  Throughout the period on appeal, the Veteran's condition has been manifested by many symptoms consistent with this higher rating.  The May 2010 SSA examination noted difficulty in understanding and carrying out instructions, as well as deficits in attention and concentration.  The Veteran also had a markedly limited ability to work with others or interact with the general public.  Earlier records also reflect a history of failed marriages and poor family relationships.  The Veteran himself reported a history of occasional panic attacks.  With the exception of a November 2009 note, his GAF scores ranged from 48 to 55, indicating moderate to serious levels of impairment.  The April 2009 examiner noted a "serious" level of symptomatology, and March 2010 VA records noted that the Veteran manifested at a level higher than 30 percent.  The Veteran also has a history of impatient psychiatric treatment during the period on appeal.  These findings are consistent with the criteria and overall level of impairment contemplated by the 50 percent rating.

A higher 70 percent rating is not warranted for PTSD.  Although the Veteran received inpatient mental health care and reported suicidal ideation at various times throughout the period on appeal, his July 2009 records stated that he was a chronic suicide risk due to strong borderline and narcissistic personality traits, rather than PTSD.  There is no indication of any obsessional rituals, irrelevant or obscure speech, a near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene.  Although the Veteran was noted to have an episode of rage during his July 2009 inpatient admission, the period on appeal is otherwise negative for any impaired impulse control or periods of violence.  Therefore, the criteria for a 70 percent rating have not been met.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The rating criteria under Diagnostic Code 9411 contemplate symptomatology that has not been shown to be present in the Veteran's case, such as obsessional rituals, irrelevant or obscure speech, a near-continuous panic or depression, and spatial disorientation.  There is no indication that the Veteran's condition results in any symptoms that fall so far outside the rating schedule as to render it inadequate.


ORDER

An initial 50 percent rating for PTSD is granted, subject the laws and regulations governing the award of monetary benefits.


REMAND

In a February 2009 net worth and employment statement, the Veteran reported that he is unable to work as a result of his PTSD. Although the issue of TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim. In Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part of an increased rating claim when such claim is raised by the record).

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a)(b). Therefore, an opinion as to the impact of the Veteran's service-connected disabilities on his employability must be obtained.  He should also be sent VCAA notice on the matter of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a VCAA letter addressing the matter of entitlement to a TDIU.

2.  Obtain the Veteran's VA treatment records for the period from May 2010 through the present and associate them with the claims file.

3.  Schedule the Veteran for a VA examination to determine if his service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  In making this determination, the examiner must NOT consider the effect of any nonservice-connected disabilities and advancing age.

(a) The examiner must review the claims folder, and;

(b) The examiner is advised that the Veteran alleges that he is unemployable due to his service-connected PTSD.  He is also service-connected for tinea versicolor and tinea pedis.  The Veteran has worked as a mechanic in the past.

4.  The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

5.  The RO/AMC must consider all of the evidence of record and adjudicate the TDIU claim on both a schedular basis and an extra-schedular basis under 38 C.F.R. § 4.16(a) and 4.16(b).  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


